Case: 21-110     Document: 5     Page: 1   Filed: 03/05/2021




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

               LAKSHMI ARUNACHALAM,
                   Plaintiff-Petitioner

                            v.

BRIAN J. MCNAMARA, GEORGIANNA W. BRADEN,
JENNIFER S. BISK, KEVIN TURNER, STEPHEN C.
      SIU, ELIZABETH D. LAPORTE, ALAN D.
     ALBRIGHT, KRISTIE DAVIS, ROBERT W.
SCHROEDER, III, CAROLINE CRAVEN, RICHARD
 G. ANDREWS, EDWARD J. DAVILA, LEONARD P.
STARK, PHYLLIS J. HAMILTON, JAMES DONATO,
 THOMAS S. HIXSON, ERIC M. DAVIS, J. RODNEY
  GILSTRAP, RYAN T. HOLTE, SHARON PROST,
  RAYMOND C. CLEVENGER, III, RAYMOND T.
  CHEN, EVAN J. WALLACH, JIMMIE V. REYNA,
TODD M. HUGHES, ALAN D. LOURIE, TIMOTHY B.
     DYK, KIMBERLY A. MOORE, RICHARD G.
 TARANTO, CLARENCE THOMAS, RUTH BADER
   GINSBURG, STEPHEN G. BREYER, SAMUEL
   ANTHONY ALITO, JR., SONIA SOTOMAYOR,
     ELENA KAGAN, JOHN G. ROBERTS, JR.,
               Defendants-Respondents
               ______________________

                         2021-110
                  ______________________

   On Petition for Permission to Appeal pursuant to 28
U.S.C. Section 1292(b) from the United States District
Case: 21-110      Document: 5    Page: 2    Filed: 03/05/2021




2                                ARUNACHALAM    v. MCNAMARA



Court for the District of Delaware in No. 1:20-cv-00959-
CFC, Judge Colm F. Connolly.
                ______________________

               ON PETITION AND MOTION
                  ______________________

    Before NEWMAN, BRYSON, and O’MALLEY, Circuit Judges.

PER CURIAM.
                         ORDER
    The United States District Court for the District of Del-
aware denied Lakshmi Arunachalam’s motion for leave to
proceed in forma pauperis (“IFP”). Dr. Arunachalam now
petitions this court pursuant to 28 U.S.C. § 1292(b) for per-
mission to bring an interlocutory appeal in this case. She
also moves to be allowed to proceed IFP in this court.
     Section 1292(b) authorizes a court of appeals to permit
an appeal of an interlocutory order only after the district
court has certified that that the appeal presents a control-
ling question of law as to which there is substantial ground
for difference of opinion and that an immediate appeal from
the order may materially advance the ultimate termination
of the litigation. And here, no such certification was issued.
Therefore, no appeal can be brought under section 1292(b).
    Although Dr. Arunachalam has not filed a notice of ap-
peal from the district court’s order denying her IFP motion,
we may treat her petition as such, because those orders are
immediately appealable. See Roberts v. U.S Dist. Court for
the N. Dist. of Cal., 339 U.S. 844, 845 (1950); Sears, Roe-
buck & Co. v. Charles W. Sears Real Estate, Inc., 865 F.2d
22, 23 n.1 (2d Cir. 1988) (citing Tripati v. First Nat’l Bank
& Trust, 821 F.2d 1368, 1369 (9th Cir. 1987); Potnick v. E.
State Hosp., 701 F.2d 243 (2d Cir. 1983)).
Case: 21-110     Document: 5      Page: 3     Filed: 03/05/2021




ARUNACHALAM    v. MCNAMARA                                         3



     Given that Dr. Arunachalam has also moved to proceed
IFP before this court, it is appropriate to assess whether
her appeal is frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i)
(stating that the court shall dismiss the case at any time if
the court determines that . . . the . . . appeal is frivolous”);
Mallard v. U.S. Dist. Ct. for S. Dist. of Iowa, 490 U.S. 296,
307–08 (1989) (explaining that while § 1915 “authorizes
courts to dismiss a ‘frivolous or malicious’ action, . . . there
is little doubt they would have the power to do so even in
the absence of this statutory provision”).
    The determination of whether to allow a litigant to pro-
ceed IFP is generally committed to the sound discretion of
the trial court. See Cotto v. Tennis, 369 F. App’x 321, 322
(3d Cir. 2010) (citing Jones v. Zimmerman, 752 F.2d 76, 78
(3d. Cir. 1985) (“We review the denial of leave to proceed
IFP for abuse of discretion.”). Here, the district court de-
nied Dr. Arunachalam’s motion based on inconsistencies in
her applications and failure to establish an inability to pay
the fee.
    Dr. Arunachalam has failed to make any cogent, non-
frivolous argument as to why that determination was in-
correct, let alone an abuse of discretion. Instead, Dr. Aru-
nachalam petition before this court consists for the most
part of assertions going to the merits of her complaint: that
the defendants violated their oaths of office and the Con-
stitution during the previous adjudications that resulted in
the invalidation of her patents. Because her appeal from
the denial of IPF status in the district court is clearly friv-
olous, the court finds dismissal of the appeal appropriate.
   In light of our disposition of the appeal, Dr. Arunacha-
lam’s request to proceed IFP before this court is moot.
    Accordingly,
    IT IS ORDERED THAT:
    (1) This matter is dismissed.
Case: 21-110      Document: 5    Page: 4   Filed: 03/05/2021




4                                ARUNACHALAM   v. MCNAMARA



      (2) All pending motions are denied as moot.
                                 FOR THE COURT

         March 05, 2021          /s/ Peter R. Marksteiner
             Date                Peter R. Marksteiner
                                 Clerk of Court
s31